Citation Nr: 0637897	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for a 
psychiatric disorder, including PTSD.  

In June 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the veteran submitted additional evidence in support 
of his claim, along with a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).

The Board notes that a review of the record indicates that in 
March 1968, the veteran submitted an original application for 
VA compensation benefits, seeking service connection for 
several disabilities, including a low back disability; a 
digestive disability; joint pain of the knees, feet and 
hands; and nervousness.  

In a May 1968 rating decision, the RO granted service 
connection for a low back disability.  The remaining claims 
were deferred pending the receipt of additional evidence.  
The record, however, contains no indication that these claims 
were ever addressed.  The veteran's claim of service 
connection for nervousness has been addressed in this Board 
decision.  The remaining claims, however, are referred to the 
RO for appropriate action.  


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's current psychiatric disorder, including his PTSD, 
is causally related to his period of active service.  


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  In addition, VA has a duty to 
assist a claimant in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

In the decision below, the Board has granted the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, including PTSD, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, it is clear that no harm or prejudice to the veteran 
has resulted.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


Background

The veteran's service medical and personnel records show that 
he began training to become a radio operator in April 1967.  
Approximately two weeks later, he complained of headaches 
since beginning radio school.  In May 1967, he reported that 
he could stand school no longer and felt extremely anxious 
about it.  He was prescribed Librium and was given a change 
in his MOS to medic.  

In July 1967, the veteran was hospitalized in connection with 
his complaints of low back pain.  He indicated that the pain 
had been present since moving a bed in the course of his 
duties as a medic.  During the period of hospitalization, the 
veteran was advised that he would most likely require surgery 
in light of the severity of his low back symptoms.  The 
veteran thereafter continued to experience low back pain and 
developed a moderate anxiety reaction.  He was given Librium 
and allowed four weeks of convalescent leave.  Upon his 
return, the veteran's symptoms had not improved.  Since he 
refused surgery, the veteran was determined to be unfit for 
further service due to spondylolisthesis.  He was medically 
discharged from service.  

At his November 1967 Medical Board examination, the veteran 
was diagnosed as having spondylolisthesis, L5 over S1, with 
sciatica.  No psychiatric abnormalities were identified on 
clinical evaluation.  

In an August 1976 letter, the veteran's private physician 
noted that he had treated the veteran from March to July 1976 
for multiple complaints, including extreme nervousness.  No 
psychiatric diagnosis was noted.  

In pertinent part, VA clinical records, dated from September 
2003 to January 2005 show that the veteran received treatment 
for depression and PTSD.  

The veteran underwent VA psychiatric examination in March 
2004, at which he reported difficulty sleeping, crying 
episodes, feelings of hopelessness, and anxiety.  He 
indicated that he had been receiving psychiatric care since 
September 2003.  The examiner noted that the veteran's 
military-related stressors included witnessing very wounded, 
physically compromised soldiers in the course of his duties 
as a medic.  The examiner noted that such traumatic events 
involved death and serious injury of others and that the 
veteran's response to these stressors involved intense fear 
and horror.  As a result of his military stressors, the 
examiner concluded that the veteran now experienced an 
increase in depressive symptoms, anxiety, mental confusion, 
social isolation, and difficulty maintaining his job.  She 
further noted that his PTSD symptoms included recurrent and 
intrusive thoughts of the traumatic military events, 
recurrent distressing dreams of such events, persistent 
avoidance of stimuli associated with the trauma, markedly 
diminished interest and participation in significant 
activities, difficulty falling and staying asleep, 
hypervigilance, difficulty concentrating, and irritability.  
She noted that the duration of the veteran's symptoms had 
been in excess of three months, denoting a chronic PTSD 
condition, and caused clinically significant distress in 
social, occupational and other important areas of 
functioning.  After examining the veteran, the examiner 
concluded that the veteran met the criteria for a diagnosis 
of major depressive disorder.  In addition, although the 
examination report appears to be incomplete, it appears that 
the examiner also diagnosed PTSD based on the factors 
described above.  

In June 2006, the veteran testified at a Board hearing at the 
RO.  He indicated that he had originally been trained as a 
radio operator in service, but was reassigned to be a medic.  
He indicated that he was stationed at Walson Army Hospital at 
Fort Dix, which was a receiving point for soldiers who had 
been wounded or killed in action in Vietnam.  The veteran 
indicated that he had been unprepared for direct interaction 
with horribly wounded soldiers who wanted to relate their 
experiences to him while in the hospital.  He indicated that 
he began to experience nervousness in service and was treated 
with medications.  He indicated that since his discharge from 
service, he had experienced recurring flashbacks and dreams 
of his time at the hospital.  He indicated that he had also 
had difficulty maintaining employment, as he was unable to 
handle daily pressures.  The veteran indicated that although 
he had continued to experience nervousness since service, it 
was not until recently that he sought formal psychiatric 
treatment from VA.  As a result of this treatment, the 
veteran indicated that he had learned that he had PTSD and 
depression as a result of his military experiences.  

At the hearing, the veteran submitted a statement from his 
best friend since grammar school, who described the change in 
the veteran after his return from service.  He indicated that 
after service, the veteran always seemed "spaced out" and 
very depressed.  He indicated that the veteran gradually 
secluded himself from his friends.  

The veteran's girlfriend also submitted a statement 
describing his current psychiatric symptoms, including 
nightmares, panic attacks, and a lack of concentration.  

Finally, the veteran submitted a May 2006 letter from his 
private physician who indicated that she had been treating 
the veteran since March 2006 for PTSD and severe anxiety 
spectrum disorder.  The private physician indicated that it 
was her opinion that the veteran's current psychiatric 
disorder, including PTSD, was related to the traumatic 
experiences he had in the military.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including a psychosis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  In that regard, as a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  


Analysis

In this case, while the veteran's service medical records 
show that he was treated for an anxiety reaction in service, 
at the time of his service separation medical examination, no 
psychiatric disorder was identified.  In addition, the Board 
notes that a psychiatric disorder was not identified in the 
year following the veteran's separation from service.  Based 
on the foregoing evidence, the Board finds that it cannot be 
said that the veteran's current psychiatric disorder was 
present in service or within the first post-service year.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, the Board has carefully reviewed the record, 
with particular attention to medical evidence addressing the 
etiology of the veteran's current psychiatric disorder.  In 
that regard, the Board notes that the veteran has submitted a 
May 2004 medical opinion in which a private physician 
indicated that it was her opinion that the veteran's current 
psychiatric disorder was causally related to his military 
service.  

The Board assigns this nexus opinion great probative weight, 
in that it was offered by a specialist in the field of mood 
and anxiety disorders.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is to be based on factors such as 
the physician's knowledge and skill in analyzing the data).  
Moreover, the Board notes that there is no other medical 
opinion of record attributing the veteran's current 
psychiatric disorder to any other cause.  For these reasons, 
the Board finds that service connection for a psychiatric 
disorder is warranted.  

In addition, the Board finds that service connection for PTSD 
is also warranted.  As noted, service connection for PTSD is 
subject to the additional requirements of 38 C.F.R. § 
3.304(f), which requires:  (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor occurred.  

In that regard, as described above, the record contains the 
necessary evidence of a diagnosis of PTSD which is linked to 
the veteran's in-service stressors.  The Board further finds 
that the record contains credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  

In cases such as this, where a veteran's reported stressors 
are not combat-related, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  
The record in this case, however, includes the veteran's 
service personnel records, which corroborate the fact that he 
worked as a medic at Walson Army Hospital at Fort Dix from 
June 1967 to February 1968.  

Although the record contains no evidence confirming the 
veteran's accounts of talking to soldiers who had been 
severely wounded in Vietnam, the Court has held that the 
corroboration of an alleged stressor does not require that 
there be corroboration of every detail, including the 
veteran's personal participation.  Rather, confirmation of a 
veteran's location in the general vicinity of the claimed 
stressful events is sufficient.  See Suozzi v. Brown, 10 Vet. 
App. 307  (1997) ("The Secretary, in insisting that there be 
corroboration of every detail including the appellant's 
personal participation . . ., defines 'corroboration' far too  
narrowly."); see also Pentecost v. Principi, 16 Vet. App.  
124 (2002) ("Although the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.").  

In this case, the service department records confirm that the 
veteran worked as a medic at the Fort Dix hospital during the 
Vietnam era.  His testimony regarding his interaction with 
wounded soldiers from Vietnam is credible and consistent with 
the circumstances of his duties.  Under these circumstances, 
the Board must find that there is credible supporting 
evidence that the veteran's claimed in-service stressors 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  Again, in 
light of the medical evidence linking the veteran's current 
PTSD to his corroborated in-service stressors, service 
connection for PTSD is also established.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is granted.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


